Exhibit 99.2 10 February 2015 Valuation Report D.B.S. Satellite Services (1998) Ltd. (“YES”) “Bank of America Merrill Lynch” is the marketing name for the global banking and global markets businesses of Bank of America Corporation. Lending, derivatives, and other commercial banking activities are performed globally by banking affiliates of Bank of America Corporation, including Bank of America, N.A., a member of FDIC. Securities, strategic advisory, and other investment banking activities are performed globally by investment banking affiliates of Bank of America Corporation (“Investment Banking Affiliates”), including, in the United States, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Merrill Lynch Professional Clearing Corp., which are both registered broker dealers and members of FINRA and SIPC, and, in other jurisdictions, by locally registered entities. Investment products offered by Investment Banking Affiliates: Are Not FDIC Insured * May Lose Value * Are Not Bank Guaranteed. These materials have been prepared by Merrill Lynch International, a subsidiary of Bank of America Corporation for the Board of Directors of Bezeq, the Israeli Telecommunications Corp. Ltd (the “Company”) to whom such materials are directly addressed and delivered in connection with our engagement pursuant to an engagement letter dated 9 April 2014 and may not be used or relied upon for any purpose other than as specifically contemplated by a written agreement with us. These materials must not be copied, reproduced, published, distributed, passed on or disclosed (in whole or in part) to any other person or used for any other purpose at any time without the prior written consent of Bank of America, save that Bank of America Merrill Lynch has consented that they may be included in the materials sent to Bezeq shareholders together with the invitation to be published by the Company for the convening of a shareholders meeting to consider a transaction involving the purchase of shares in D.B.S Satellite Services (1998) Ltd. ("YES").These materials are based on information provided by or on behalf of the Company and/or other potential transaction participants, from public sources or otherwise received by us. We assume no responsibility for independent investigation or verification of such information (including, without limitation, data from third party suppliers) and have relied on such information being complete and accurate in all material respects. With respect to estimates and forecasts of future financial performance prepared by or reviewed with the managements of the Company and/or other potential transaction participants or obtained from public sources, we have assumed that such estimates and forecasts have been reasonably prepared on bases reflecting the best currently available estimates and judgments of such managements (or, with respect to estimates and forecasts obtained from public sources, represent reasonable estimates). We have relied, at the direction of the Company, on the assessments of the management of the Company as to the Company’s ability to achieve the synergies and the timing of achieving such synergies and we have assumed with the Company’s consent, that the synergies will be realised in the amounts and at the times projected. In particular but without limitation, we have relied on the assessments of management of the Company as to the likely content and timing of changes to the regulatory position in the industries in which Bezeq and YES operate, upon which a significant portion of the synergies depend. We have relied, at the direction of the Company, on the contents of a tax report and tax utilisation analysis prepared by the Company’s tax advisers as to the Company’s ability to benefit from certain net operating losses and the quantity and timing of achieving such benefits from them. No representation or warranty, express or implied, is made as to the accuracy or completeness of such information and nothing contained herein is, or shall be relied upon as, a representation, whether as to the past, the present or the future. It is up to any recipient of these materials to make its own assessment of the validity of such assumptions and no liability is accepted by Bank of America Merrill Lynch in respect of the achievement of such assumptions. These materials were designed for use by persons familiar with the publicly available information regarding business and affairs of the Company and YES and are being furnished and should be considered only in connection with such information. These materials are not intended to provide the sole basis for evaluating, and should not be considered a recommendation with respect to, any transaction or other matter. These materials are not a fairness opinion nor a recommendation to take any action and do not address the merits of any decision by any person or entity (including the Company) in connection with any transaction or the price at which a transaction should be undertaken, and Bank of America Corporation and its affiliates do not express any judgment or opinion in connection therewith. These materials should be read in conjunction with, and are subject to the same assumptions and limitations as are set out in, the fairness opinion letter dated on or about the same date as these materials. These materials do not constitute an offer or solicitation to sell or purchase any securities and are not a commitment by Bank of America Corporation or any of its affiliates to provide or arrange any financing for any transaction or to purchase any security in connection therewith. The materials speak as of the date hereof (unless an earlier date is indicated herein) and are based on the economic, regulatory, market and other conditions a they exist on, and information made available to us as of, the date hereof and we assume no obligation to update or otherwise revise these materials. These materials are intended for the benefit and use of the Company, and may not be reproduced, disseminated, quoted or referred to, in whole or in part, without our prior written consent, save as aforementioned. These materials may not reflect information known to other professionals in other business areas of Bank of America Corporation and its affiliates. None of Bank of America Merrill Lynch, or its associates accepts any liability whatsoever to the extent permitted by applicable law, whether in contract or in tort or under statute or otherwise (including in negligence), for any direct, indirect or consequential loss arising from any use of these materials, their contents or preparation or otherwise in connection with them. Bank of America Merrill Lynch is acting exclusively for the Company in connection with these materials and any transaction contemplated herein and for no one else and will not be responsible to anyone other than the Company for providing the protections afforded to its clients or for providing advice in relation to these materials and any transaction contemplated herein. Bank of America Corporation and its affiliates (collectively, the “BAC Group”) comprise a full service securities firm and commercial bank engaged in securities, commodities and derivatives trading, foreign exchange and other brokerage activities, and principal investing as well as providing investment, corporate and private banking, asset and investment management, financing and strategic advisory services and other commercial services and products to a wide range of corporations, governments and individuals, domestically and offshore, from which conflicting interests or duties, or a perception thereof, may arise. In the ordinary course of these activities, parts of the BAC Group at any time may invest on a principal basis or manage funds that invest, make or hold long or short positions, finance positions or trade or otherwise effect transactions, for their own accounts or the accounts of customers, in debt, equity or other securities or financial instruments (including derivatives, bank loans or other obligations) of the Company, potential counterparties or any other company that may be involved in a transaction. Products and services that may be referenced in the accompanying materials may be provided through one or more affiliates of Bank of America Corporation. We have adopted policies and guidelines designed to preserve the independence of our research analysts. The BAC Group prohibits employees from, directly or indirectly, offering a favorable research rating or specific price target, or offering to change a rating or price target to a subject company as consideration or inducement for the receipt of business or for compensation and the BAC Group prohibits research analysts from being directly compensated for involvement in investment banking transactions. We are required to obtain, verify and record certain information that identifies the Company, which information includes the name and address of the Company and other information that will allow us to identify the Company in accordance, as applicable, with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and such other laws, rules and regulations as applicable within and outside the United States. We do not provide legal, compliance, tax or accounting advice. Accordingly, any statements contained herein as to tax matters were neither written nor intended by us to be used and cannot be used by any taxpayer for the purpose of avoiding tax penalties that may be imposed on such taxpayer. If any person uses or refers to any such tax statement in promoting, marketing or recommending a partnership or other entity, investment plan or arrangement to any taxpayer, then the statement expressed herein is being delivered to support the promotion or marketing of the transaction or matter addressed and the recipient should seek advice based on its particular circumstances from an independent tax advisor. Notwithstanding anything that may appear herein or in other materials to the contrary, the Company shall be permitted to disclose the tax treatment and tax structure of a transaction (including any materials, opinions or analyses relating to such tax treatment or tax structure, but without disclosure of identifying information or, except to the extent relating to such tax structure or tax treatment, any non- public commercial or financial information) on and after the earliest to occur of the date of (i) public announcement of discussions relating to such transaction, (ii) public announcement of such transaction or (iii) execution of a definitive agreement (with or without conditions) to enter into such transaction; provided, however, that if such transaction is not consummated for any reason, the provisions of this sentence shall cease to apply.Copyright 2015 Bank of America Corporation. Confidential Disclaimer 1.Preliminary Observations 1 2.YES Overview4 3.YES Standalone Valuation 9 4.Operational Synergies16 5.Tax Asset 22 6.Transaction Considerations 23 Appendix 26 Table of Contents Valuation Report 1.Preliminary Observations 1 Preliminary Observations §As requested and in accordance with an engagement letter dated April 9, 2014, Bank of America Merrill Lynch ("BofAML") has prepared a valuation report for the Independent Committee of the Board of Directors of Bezeq §This valuation report sets out the methodologies used to determine the value of the Transaction to Bezeq §BofAML is a leading global corporate and investment banking group operating in EMEA through its subsidiary Merrill Lynch International (“MLI”) §MLI is primarily involved in the following business activities: §Investment banking advisory and underwriting services §Broker and dealer in equity and fixed income, currency and commodities financial instruments §Post trade related services §Equity and fixed income research §MLI’s leading investment banking advisory credentials include a number of significant transactions including in the Telecom and Pay TV sectors §BofAML acted as financial advisor to the Independent Committee of the Board of Directors of Bezeq in connection with the Transaction and will receive a fee for our services, a portion of which is payable in connection with the rendering of an opinion §The compensation to be paid to BofAML for the preparation and delivery of this valuation report is not dependent on the outcome of the Transaction 2 Preliminary Observations §The Company has agreed to indemnify BofAML and its affiliates and its and their respective directors, officers, employees and agents (each, an “Indemnified Party”) and hold each of them harmless from and against all losses, claims, damages and liabilities (collectively, “Liabilities”) to which any of the Indemnified Parties may become subject relating to, arising in any manner out of or in connection with the rendering of services to the Company (the “Services”), the Transaction or an Indemnified Party’s role in connection therewith, except and solely to the extent it is finally judicially determined that such Liabilities resulted from the gross negligence or willful misconduct of such Indemnified Party §The Company has also agreed to reimburse each Indemnified Party for any properly incurred legal and other expenses properly incurred in connection with any pending or threatened action, claim, suit, proceeding or investigation (each and collectively, an “Action”), relating to, arising in any manner out of or in connection with the rendering of Services to the Company, the Transaction or an Indemnified Party’s role in connection therewith, or the enforcement of the engagement agreement between the Company and BofAML, in each case as such expenses are incurred §The Company has further agreed that no Indemnified Party shall have any Liability to the Company, its security holders, creditors or any person asserting claims on behalf of or in right of the Company, relating to or in connection with the rendering of Services to the Company, the Transaction or an Indemnified Party’s role in connection therewith, except and solely to the extent it is finally judicially determined that such Liability resulted from the gross negligence or willful misconduct of such Indemnified Party §These materials must not be copied, reproduced, published, distributed, passed on or disclosed (in whole or in part) to any other person or used for any other purpose at any time without the prior written consent of Bank of America, save that Bank of America Merrill Lynch has consented that they may be included in the materials sent to Bezeq shareholders together with the invitation to be published by the Company for the convening of a shareholders meeting to consider a transaction involving the purchase of shares in D.B.S Satellite Services (1998) Ltd. ("YES") General Valuation Considerations 3 Preliminary Observations §In order to determine the value of the Transaction to Bezeq, we have assessed the various components of value accruing to Bezeq and reviewed the following: §Intrinsic value of Eurocom’s equity stake and shareholder loans §Operational synergies resulting from the contemplated Transaction §Tax asset §Whilst performing our analyses, we have relied on assumptions and information provided by Bezeq management and third party professionals including: §A business plan §The share purchase agreement used to assess the upside share and contingent tax consideration §The assessment of operating synergies - additional value buckets exist but they have not been quantified for this valuation report (e.g. financing synergies) §Net debt and debt split as of latest reported date (September 30, 2014) 2.YES Overview 4 YES TV Offering Source: Company website and management presentation. Business Overview YES Overview “YES” Branded Channels Offering Description External Channels VOD Offering ü> 25,000 titles in the VOD catalogue üOver 1,000 new titles added monthly üc. 8m content views per month üPrimary content items categories include: children’s world, series, programs from channels, movies, Russian titles, other üOver 140 external channels including: sports, children, music, movie, entertainment, news and more ü5 Feature film/ movie channels ü4 Series channels üAward - winning Documentary channel ü24 hour programming üFull HD §Approximately 623k subscribers §Distributing 160 local and international channels §Premium positioning in Israeli TV market relying on: §Superior content offering §Innovation leadership §Customer service §Main competitor is HOT (owned by Altice) Sole satellite Pay TV operator in Israel with over 41% Pay TV market share Israeli Pay TV Market - Key Statistics YES Overview 5 §Approximately 63% Pay TV penetration §Increase in households to drive Pay TV subscriptions §IPTV launch expected to result in a decrease in market share for YES Source: Bezeq management estimates (the “Bezeq Management Case”). (1)Includes YES, HOT, Cellcom and Partner. (2)Includes DTT and private satellite dishes. (3)Assumes incremental IPTV market share increase of 2.5% per year from 2014 to 2018 (10% Pay TV market share in 2018). YES Pay TV Market Share (3) CAGR 14E-18E Pay TV Penetration Israel Total Households by Sector Jewish Households Arab Households Other Households (0.4%) 0.6% 0.3% 1.7% 1.7% 1.7% p.p. Change 14E-18E Implied Mkt Share of Total Households 26.2% 27.1% 27.0% 26.8% 26.5% 26.2% (0.8%) 1.7% 1.7% 1.7% 1.7% 1.7% 1.7% CAGR 14E-18E 1.5% 3.0% 1.5% 1.4% Israel Total Pay TV Households ‘000s ‘000s YoY Growth (%) YoY Growth (%) Pay TV Households (1) Unconnected Households Other Households (2) p.p. Change 14E-18E (0.8%) Pay TV / Other Households as % of Total Households 0.9% 0.0% Total OpFCF (1) Total EBITDA Key Financial Metrics 6 12.5% 14.1% 14.2% 16.1% 15.6% 15.7% §YES financial projections as developed by Bezeq Management based on bottom-up approach §More conservative views than business plan provided by YES Management §Flat revenues and EBITDA vs. approximately 2.1% and 4.5% growth respectively §Stable EBITDA margin vs. increase to approximately 36% §OpFCF to reach approximately NIS270m vs. approximately NIS420m in 2018 in the YES plan OpFCF Margin (%) 32.4% 33.1% 33.1% 33.7% 33.1% 33.3% EBITDA Margin (%) 0.3% CAGR 14E-18E 2.9% CAGR 14E-18E Source: Bezeq Management Case. (1)OpFCF defined as EBITDA minus Capex. NISm NISm Total Revenues (0.1%) 5.4% 1.5% 0.9% (1.6%) (0.3%) YoY Growth (%) 0.1% CAGR 14E-18E NISm % of Total Revenues NISm Total Operating Expenses 67.6% 66.9% 66.9% 66.3% 66.9% 66.7% 0.0% CAGR 14E-18E YES Overview 7 Source: Bezeq. Key Market Risks YES Overview §Macro environment §Increased competition from HOT leading to further ARPU erosion §Entrance of new competitors such as Cellcom, Partner, Golan, IBC and other OTT / DTT players §Increased impact of “cord-cutters” §Increased penetration of alternative TV packages §Greater supervision of content and service prices by the Ministry of Communications §Potential content price inflation driven by increased competition §Content piracy YES Capital Structure and Existing Indebtedness YES Overview 8 §Capital structure includes external debt, shareholder loans and ordinary equity §Adjusted external net debt of NIS1,881m as of September 30, 2014 (for further detail, please refer to page 15) §Two categories of shareholder loans: §Eurocom holds 14.5% of the first category of shareholder loans, 49.1% of the second category and 41.6% of the ordinary equity (post exercise of Bezeq’s call option) YES Nominal Shareholder Loans Balance as of September 30, 2014 (NISm) Source: Bezeq. 1 2 1 2 3.YES Standalone Valuation •Limited number of recent relevant transactions involving DTH platform acquisitions •Focus on transactions in mature markets •BSkyB/Sky Italia (Italy/July 2014), AT&T/DirecTV (US/May 2014) and Vivendi/Canal+ (France/October 2013) •BSkyB/Sky Deutschland (Germany/July 2014) and Telefonica/Canal+ (Spain/May 2014) also considered however not included in valuation ranges due to diverging financial profiles •Transactions’ financial metrics adjusted for differences in accounting policies (1), minority interests, associate investments and announced synergies to the extent possible and where appropriate •Key transaction multiples used include: EV/EBITDA LTM and EV/EBITDA LTM+1 9 Standalone Enterprise Value (“EV”) - Key Valuation Methodologies YES Standalone Valuation •Broad range of listed DTH peer companies considered, although no perfect comparable •YES benchmarked against peers on key financial metrics and qualitative elements •Financial analysis focused on peers in mature markets: Sky Plc (UK/Germany/Italy), Dish Network (US) and Sky Network (New Zealand) •Peer financial metrics adjusted for differences in accounting policies (1), minority interests and associate investments to the extent possible •Key trading multiples used include: EV/EBITDA 2015E/2016E, EV/OpFCF 2015E/2016E Relevant Trading Multiples Relevant Transaction Multiples (1)YES Opex adjusted for the portion of broadcasting rights which has not been expensed. 1 2 10 YES Standalone Valuation Discounted Cash Flows (“DCF”) •DCF used as primary valuation methodology given business specifics •DCF based on Bezeq Management Case •Cash flows discounted to September 30, 2014, assuming mid-year convention •Unlevered free cash flows calculated assuming statutory tax rate of 26.5%(1) •Discount rate based on weighted average cost of capital ("WACC") range of 7.6% to 8.5%: •Cost of Equity (8.8% to 10.2%): •Risk free rate based on the spot yield (1.91%) (2) of a 10-year NIS denominated Israeli Government bond. Given volatility in the risk free rate and to ensure a conservative approach, we have also considered a 2-year average yield (3.29%) to derive the cost of equity range •Market risk premium of 6.39% based on BofAML Research (3) •Unlevered beta of 0.82 based on average unlevered betas of YES’ key listed DTH peers (local predicted Barra estimates) •Cost of debt (6.3%): •Based on the cost of debt of similar debt instruments with 10-year duration and ilA credit rating as provided by Financial Immunities •Terminal value assumptions include: •EBITDA margin in line with 2018 •Capex/revenues at 16.9% •WACC of 7.6% to 8.5% •Perpetual Growth Rate ("PGR") of 1.0% to 2.0% in line with Israeli inflation forecasts •All financial/operating projections (including terminal value assumptions) as per Bezeq management (1)Standalone value does not capture any potential tax benefits. (2)Data as of 19 January 2015. (3) BofAML research “Equity Risk Premium Implied by World Capital Markets” dated 19 January 2015. Standalone Enterprise Value (“EV”) - Key Valuation Methodologies (Cont’d) 3 YES Standalone Valuation 11 (1
